                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



DARLENE G.,                               Case No. CV 17-03966-DFM

          Plaintiff,                      MEMORANDUM OPINION AND
                                          ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Plaintiff Darlene G. appeals from the Social Security Commissioner’s
final decision denying her applications for Disability Insurance Benefits
(“DIB”) and Supplemental Security Income (“SSI”).1 The Commissioner’s
decision is affirmed and this case is dismissed with prejudice.
                                BACKGROUND
      Plaintiff filed applications for DIB and SSI on September 16, 2013,
alleging disability beginning April 11, 2011. See Dkt. 21, Administrative

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
Record (“AR”) 154-67. After being denied on February 11, 2014, Plaintiff
timely requested and received a hearing before an Administrative Law Judge
(“ALJ”) on October 26, 2015. See AR 101-05, 108-44. At the hearing, the ALJ
heard testimony from Plaintiff and an impartial vocational expert (“VE”). See
AR 37-74.
      On December 8, 2015, the ALJ issued an unfavorable decision finding
Plaintiff not disabled. See AR 15-36. The ALJ determined that Plaintiff had
the severe impairments of fibromyalgia, coronary artery disease, degenerative
disc disease of the cervical spine and the lumbar spine with radiation to the
upper and lower extremities, and obesity. See AR 21. The ALJ also found that
Plaintiff retained the residual functional capacity (“RFC”) to perform
sedentary work with the following limitations: could lift 10 pounds frequently;
could stand/walk for 2 hours and sit for 6 hours in an 8-hour workday; could
perform postural activates occasionally; could occasionally push and pull with
upper and lower extremities; could use her hands frequently; cannot use
ladders, ropes, or scaffolds; cannot perform work involving heights or hazards;
and can perform simple-to-moderately-complex work. See AR 24.
      Based on Plaintiff’s RFC and the VE’s testimony, the ALJ determined
that Plaintiff could perform her past relevant work as a customer service
representative/order clerk both as actually and generally performed. See AR
30-31. Accordingly, the ALJ determined that Plaintiff was not disabled within
the meaning of the Social Security Act. See AR 31-32.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-4. This action
followed. See Dkt. 1.




                                        2
                                   DISCUSSION
      Plaintiff argues that the ALJ erred in finding that she could perform her
past relevant work as a customer service representative/order clerk. See Dkt.
23, Joint Statement (“JS”) at 4.
      Legal Standard
      At step four, the claimant has the burden to show that she can no longer
perform her past relevant work either actually performed or generally
performed in the national economy. See Carmickle v. Comm’r, Soc. Sec.
Admin., 533 F.3d 1155, 1166 (9th Cir. 2008). When determining how a job is
generally performed, the ALJ can rely on the descriptions given by the
Dictionary of Occupational Titles (“DOT”) or the testimony of a VE. See Soc.
Sec. Ruling (“SSR”) 82-62, 1982 WL 31386, at *3; see also Johnson v. Shalala,
60 F.3d 1428, 1435 (9th Cir. 1995). The DOT raises a presumption as to job
classification requirements. See Pinto v. Massanari, 249 F.3d 840, 845-46 (9th
Cir. 2001) (recognizing that “the best source for how a job is generally
performed is usually the [DOT]”). Alternatively, the SSRs state that a properly
completed vocational report or the claimant’s own testimony may be used to
define a claimant’s past relevant work as actually performed. See id. at 845
(citing SSR 82-41 and 82-61).
      Application
      At the hearing, Plaintiff agreed with the ALJ that in her prior job as a
customer service representative/order clerk, she did not go “out in the field”
but rather “just sat there and processed orders or took orders.” AR 59. Plaintiff
contends, therefore, that there is an actual conflict between her RFC limiting




                                        3
her to sitting 6 hours out of an 8-hour workday and the customer service
representative/order clerk position as she actually performed it.2 See JS at 5.
      Plaintiff also argues that she cannot perform her past relevant work as
generally performed. Plaintiff notes that the DOT indicates that customer
service representatives/order clerks perform the following duties:
      Processes orders for material or merchandise received by mail,
      telephone, or personally from customer or company employee,
      manually or using computer or calculating machine: Edits orders
      received for price and nomenclature. Informs customer of unit
      prices, shipping date, anticipated delays, and any additional
      information needed by customer, using mail or telephone. Writes
      or types order form, or enters data into computer, to determine
      total cost for customer. Records or files copy of orders received
      according to expected delivery date.
JS at 5-6 (citing DOT 249.362-026, 1991 WL 672320). Plaintiff contends that
because the DOT describes duties that customer service representatives/order
clerks perform sitting, it thus presumptively describes that work as generally
performed. Plaintiff also suggests that “[c]ommon experience directs the
conclusion that customer service representatives/order clerks perform their
computer/telephone dependent jobs sitting.” JS at 6. Finally, Plaintiff notes
that the Commissioner’s regulations describe sedentary work as requiring more
than 6 hours sitting, which conflicts with her RFC. See JS at 6-7 (citing SSR
83-10).
      The Court finds that Plaintiff—at the very least—can perform the
customer service representative/order clerk position as generally performed. At
least some of the tasks generally performed in this role are not necessarily

      Plaintiff’s Work History Report left blank questions regarding how
      2

many hours a day she spent standing/walking/sitting. See AR 200.

                                        4
performed sitting, such as the need to “[r]ecord[] or file[] cop[ies] of orders
received according to expected delivery date.” DOT 249.362-026, 1991 WL
672320. Additionally, the DOT describes the job in question as requiring
“sitting most of the time, but may involve walking or standing for brief periods
of time.” Id. And SSR 83-10—on which Plaintiff relies—describes “sedentary”
positions as requiring “periods of standing or walking [that] should generally
total no more than about 2 hours of an 8-hour workday, and sitting [that]
should generally total approximately 6 hours of an 8-hour workday.” SSR 83-
10, 1983 WL 31251 (emphasis added). Contrary to Plaintiff’s position, the
Ruling does not state (or somehow imply) that sitting for more than 6 hours is
required.
      Because the Court finds that Plaintiff has not demonstrated an actual or
apparent conflict between the DOT description and her RFC, the ALJ did not
err when relying on the VE’s testimony to find that Plaintiff was able to
perform the position of customer service representative/order clerk.
                                  CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is affirmed and this action is dismissed with prejudice.



Date: March 1, 2019                           ___________________________
                                              DOUGLAS F. McCORMICK
                                              United States Magistrate Judge




                                         5
